Exhibit 10.57

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”), dated as of February 7,
2008, amends and restates the original agreement, dated August 25, 2006, and is
between THE CLOROX COMPANY, a Delaware corporation (the “Company”), and Donald
R. Knauss (the “Executive”).

RECITAL

The Company and the Executive want to enter into a written agreement concerning
the terms of the Executive’s employment with the Company and the terms of the
termination of that employment.

TERMS OF AGREEMENT

1. Term of Employment.

(a) Basic Term. The term of this Agreement initially commenced on October 2,
2006 (the “Effective Date”) and shall end upon the earliest of (such ending
date, the “Date of Termination”) (i) the third anniversary thereof, as and to
the extent extended under Section 1(b) (the “Term Date”), (ii) the date upon
which the Executive’s employment is terminated in accordance with Section 4, and
(iii) the first day of the month following the Executive’s 65th birthday.

(b) Extension of Term. Subject to Section 1(a)(iii) and to Section 4, the Term
Date will be automatically extended for one additional year on the last day
before such Term Date, and for one additional year on each succeeding
anniversary of the Term Date as so extended thereafter, unless and until either
party gives notice to the other party at least one hundred eighty (180) days
before any such extension of the Term Date would become effective hereunder that
the automatic extension shall cease and that this Agreement shall terminate on
the Term Date occurring after such notice. The Company’s right not to extend the
Agreement shall be with or without Cause (as defined in Section 4(c) below), and
the Company’s exercise of its right not to extend the Agreement will not
necessarily terminate the Executive’s employment with the Company.

(c) Certain Definitions.

(i) The “Average Annual Bonus” shall mean the average annual incentive bonus
that the Executive received for the three (3) completed fiscal years immediately
preceding the Date of Termination, or the average annual incentive bonus that
the Executive received for the actual number of completed fiscal years
immediately preceding the Date of Termination if less than three (3), under the
Company’s Annual Incentive Plan (“AIP Plan”) and/or the Company’s Executive
Incentive Compensation Plan (“EIC Plan”).



--------------------------------------------------------------------------------

(ii) “Bonus Target” means the annual bonus that the Executive would have
received in a fiscal year under the AIP Plan and/or the EIC Plan, if the target
goals had been achieved. The Bonus Target shall be reviewed periodically for
increase or decrease in accordance with the Company’s regular practice for
setting targets for “Executive Officers” ( i.e., the Executive and the other
members of the Management Executive Committee). Thereafter, “Bonus Target” shall
mean such bonus target as so increased or decreased from time to time.

2. Position; Duties; Responsibilities.

(a) Position. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company subject to the terms and conditions of this
Agreement. The Executive shall serve as Chairman of the Board of Directors of
the Company (the “Board”) and Chief Executive Officer (“CEO”), reporting to the
Board. As of the Effective Date, the Board shall appoint the Executive as a
member of the Board. Thereafter, during the term of this Agreement, the Board
shall nominate the Executive for reelection as a member of the Board at the
expiration of each then-current Board term. The Executive shall devote his best
efforts and the equivalent of full time employment to the performance of the
services customarily incident to the Executive’s current office and to such
other services as may be reasonably requested by the Board, consistent with his
offices, titles and positions. The Company shall retain full direction and
control of the means and methods by which the Executive performs the above
services and of the place(s) at which such services are to be rendered;
provided, the Executive’s principal place of employment shall be at the
Company’s headquarters in Oakland, California unless he consents to another such
place.

(b) Other Activities. Excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive agrees to devote reasonable attention
and time during normal hours to the business and affairs of the Company, and to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. It shall not be a violation of this
Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, provided that with respect to any corporate board, such
service has been pre-approved by the Presiding Director of the Company,
(B) deliver lectures or fulfill speaking engagements or teach at educational
institutions on a part-time basis not to exceed five hours per week in the
aggregate and (C) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.

3. Salary; Incentive Compensation; Benefits; Expenses.

(a) Salary. In consideration of the services to be rendered hereunder,
including, without limitation, services to any affiliate of the Company (an
“Affiliated Company”), the Executive shall be paid an annual base salary
(“Annual Base Salary”), payable at the times and pursuant to the procedures
regularly established, and as they may be amended, by the Company during the
course of this Agreement. The Annual Base Salary shall be reviewed periodically
for increase (or decrease to the extent permitted hereunder) in accordance with
the Company’s

 

2



--------------------------------------------------------------------------------

regular administrative practice for adjusting salaries of the “Executive
Officers” ( i.e. , the Executive and the other members of the Management
Executive Committee). Thereafter, “Annual Base Salary” shall mean such annual
base salary rate as so increased (or decreased) from time to time. The Company
may reduce the Executive’s Annual Base Salary only if the annual base salaries
of all other Executive Officers of the Company are at the same time being
similarly reduced and if the percentage of reduction of the Executive’s Annual
Base Salary does not exceed that of any other Executive Officer.

(b) Annual Incentive Plan; Executive Incentive Compensation Plan; Long Term
Compensation Program.

(i) As of the Effective Date, the Executive shall be entitled to participate in
the AIP Plan, the EIC Plan and Stock-Based Long-Term Compensation Program (the
“LTC Program”), or any successors thereto, in accordance with the Company’s
practice for administering the AIP Plan, the EIC Plan and the LTC Program with
respect to Executive Officers, unless the Company suspends or terminates one or
more of the AIP Plan, the EIC Plan or the LTC Program; provided, the Executive
shall be first eligible for annual awards under the LTC Program at such time as
awards are granted to Executive Officers during calendar 2007. For purposes of
this Agreement, “LTC Program” encompasses Stock-Based Awards made to the
Executive under the 2005 Stock Incentive Plan or any subsequent stock-based
incentive compensation plan.

(ii) The Executive shall be eligible to receive an annual incentive bonus as
determined in accordance with the terms and conditions of the EIC Plan and/or
AIP Plan and a maximum bonus equal to not less than 200% of his Bonus Target for
the applicable year

(iii) On the Effective Date, the Executive was granted the following equity
awards:

(A) 83,500 restricted stock units subject to the terms and conditions of the LTC
Program and the form of award agreement provided to the Executive (subject to
the terms of this Agreement), with such grant vesting over four (4) years with
one-fourth (1/4) vesting on each of the first, second, third and fourth
anniversaries of the date of grant, and payment of which shall be delayed until
six (6) months following the date of the Executive’s termination of employment;
and

(B) a ten-year option to purchase 275,000 shares of the Company’s common stock,
subject to the terms and conditions of the LTC Program and the form of award
agreement provided to the Executive (subject to the terms of this Agreement).
The exercise price per share of the option will be the fair market value (as
defined in the LTC Program) of the common stock on the date of grant, and the
option will vest over four (4) years, with one-fourth (1/4) of the shares
underlying the option vesting on each of the first, second, third and fourth
anniversaries of the date of grant. Except as otherwise provided in this
Agreement, upon termination of the Executive’s employment, vested options shall
remain exercisable for the lesser of one (1) year or the remainder of the term
of the option.

 

3



--------------------------------------------------------------------------------

(c) Sign-On Bonus. The Company paid to the Executive a lump sum cash sign-on
bonus of $500,000.

(d) Benefits. As he becomes eligible therefor, the Company shall provide the
Executive, his spouse and eligible dependents with the right to participate in
and to receive benefits from all present and future welfare benefit plans,
practices, policies and programs (including without limitation, medical,
prescription drugs, dental, disability, salary continuance, severance pay,
employee life, group life, accidental death and travel accident insurance plans
and programs), all incentive savings and retirement plans, practices and
programs and all similar benefits, made available generally to Executive
Officers of the Company. The amount and extent of benefits to which the
Executive is entitled shall be governed by each specific benefit plan, as it may
be amended from time to time. The Company may suspend or terminate any benefit
plan described in this Section 3(d). The Executive shall also be entitled to the
death and disability benefits described in Section 4 and the benefits described
in Sections 3(e), 3(f), 3(i) and 3(j).

(e) Supplemental Executive Retirement Plan. The Executive shall be eligible to
receive supplemental executive retirement plan benefits equal to the greater of
the amount attributable to the Company SERP or the Replacement SERP, as
described below:

(i) Company SERP. The Executive will be eligible to participate immediately in
the Company’s Supplemental Executive Retirement Plan (the “Company SERP”) in
accordance with the terms and conditions of the Company SERP as in effect from
time to time; provided, however, that the Executive shall be fully vested and
eligible for an Early Retirement Benefit (at Separation of Employment) (each
such term as defined under the Company SERP), upon completion of seven (7) years
of service with the Company, and otherwise as provided in the Company SERP. The
Company expects to review the Company SERP as part of an overall review of
retirement benefits and the Company SERP may change as a result of such review,
in the Company’s discretion.

(ii) Replacement SERP. The Company shall also establish a supplemental executive
retirement plan for the benefit of the Executive (and his surviving spouse in
the event of the Executive’s death) that duplicates the rights and benefits the
Executive would have been entitled to under The Coca-Cola Company Employee
Retirement Plan and The Coca-Cola Company Supplemental Benefit Plan – Pension,
as in effect on the date hereof, had his employment with The Coca-Cola Company
continued until the Executive’s retirement or other termination of employment
with the Company (the “Replacement SERP”) and which shall be subject to the
following terms for purposes of attributing the amount attributable to the
Replacement SERP:

(A) final average compensation for purposes of the Replacement SERP shall
include the actual Annual Base Salary and bonuses paid by the Company to the
Executive and, to the extent needed to obtain five years of consecutive annual
compensation, the Executive’s actual annual base salary and bonuses paid by The
Coca-Cola Company prior to the Executive’s retirement;

 

4



--------------------------------------------------------------------------------

(B) the Executive shall be fully vested at all times in the Replacement SERP
benefit;

(C) in the event that the Executive’s employment with the Company terminates
prior to the third anniversary of the Effective Date, the Executive shall be
credited with a minimum of three (3) years of benefit accruals under the
Replacement SERP; and

(D) the Executive’s service with The Coca-Cola Company under such plans shall be
credited as service under the Replacement SERP and any benefits to which the
Executive becomes entitled under the Replacement SERP shall be offset by
benefits received by the Executive under The Coca-Cola Company Employee
Retirement Plan and Supplemental Benefit Plan — Pension.

(f) Vacation. The Executive will be entitled to five (5) paid weeks of vacation
per year during each year of the term of this Agreement in accordance with the
Company’s vacation policy generally applicable to Executive Officers.

(g) Relocation and Housing Expenses.

(i) The Executive shall be entitled to relocation benefits in accordance with
the Company’s relocation policy and such additions thereto as mutually agreed to
by the Executive and the Company, which shall include up to $50,000 in loss
protection on the sale of the Executive’s residence in Atlanta, Georgia. In
addition, the Company shall, if necessary, pay to the Executive tax gross-up
payments so that the net amount retained by the Executive after payment of all
applicable income and employment taxes attributable to amounts paid is equal to
the agreed amount to be reimbursed for such relocation expenses under this
Section 3(g)(i) and Section 3(g)(ii) (other than for any gain on any sale of the
Executive’s Atlanta, Georgia residence), provided, however, that a gross-up
payment shall not be made with respect to any reimbursement to the extent the
related expense is deductible or is otherwise excludable from the Executive’s
taxable income. All amounts payable under this Section 3(g)(i) shall be subject
to the Executive’s presentation of receipts and/or invoices as may be reasonably
required by the Company.

(ii) The Executive shall be entitled to reimbursement for the cost of temporary
housing in an amount up to $10,000 per month and the cost of commuting incurred
by the Executive and the cost of house hunting travel incurred by the
Executive’s spouse, as part of the Executive’s relocation to the Oakland,
California metropolitan area, for a period of up to one (1) year following the
Effective Date. All amounts payable under this Section 3(g)(ii) shall be subject
to the Executive’s presentation of receipts and/or invoices as may be reasonably
required by the Company.

(h) Business Expenses. The Company shall reimburse the Executive for reasonable
travel and other business expenses incurred by the Executive in the performance
of his duties hereunder in accordance with the Company’s general policies, as
they may be amended from time to time during the course of this Agreement.

(i) Automobile. The Executive shall be provided with an automobile or a monthly
automobile allowance of $1,100 per month, plus parking and a cellular phone.

 

5



--------------------------------------------------------------------------------

(j) Retiree Benefits. Upon completion of seven (7) years of continuous
employment with the Company, the Executive will be deemed retiree eligible under
all welfare benefit, equity and other incentive plans and programs (other than
tax-qualified pension and 401(k) plans) applicable to senior executives of the
Company under the terms and conditions of such plans and programs as in effect
from time to time; provided, however, that such treatment shall not apply to the
extent the Executive is entitled to retiree benefits from The Coca-Cola Company,
on a benefit-by-benefit and coverage-by-coverage basis, that duplicates retiree
benefits available to the Executive by the Company.

(k) Change in Control. The Company and the Executive have entered into an
Amended and Restated Change in Control Agreement governing the terms and
conditions related to a Change in Control of the Company.

4. Termination of Employment.

(a) By Death. The Executive’s employment shall terminate automatically upon his
death. The Company shall pay to the Executive’s beneficiaries or estate, as
appropriate, the salary to which he is entitled pursuant to Section 3(a), any
accrued vacation due the Executive, through the end of the month in which death
occurs and any prior completed fiscal year’s earned and unpaid annual incentive
bonus. In addition, all restricted stock units and stock options granted
pursuant to Section 3(b) shall immediately vest upon the Executive’s date of
death, and such stock options will remain exercisable for one (1) year after the
Executive’s date of death, subject to the earlier expiration of the term of such
stock option. The Company shall also pay the Executive’s beneficiaries or
estate, as appropriate, in lieu of any AIP and EIC Plan award under
Section 3(b), a pro rata portion (through the date of death) of the Executive’s
Bonus Target for the fiscal year of his death. All other equity and other LTC
Program awards shall be governed by the applicable terms of award under which
they were granted. Payments owed pursuant to this Section 4(a) shall be made in
a lump sum payment as soon as administratively practicable but, in any event,
within ninety (90) days following the date of such termination. Except as
otherwise specifically provided under this Agreement, after the payments called
for in this Section 4(a) are made, the Company’s obligations hereunder shall
terminate. This Section 4(a) shall not affect entitlement of the Executive’s
estate or beneficiaries to death benefits under any benefit plan of the Company.

(b) By Disability. Should the Executive become Disabled, the Executive’s
employment may terminate at the Company’s option. As used in this Section 4(b),
“Disabled” shall mean the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is receiving income
replacement benefits for a period of not less than three months under the
Company’s accident and health plans by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months. If the
Company so elects, the Company shall pay the salary to which the Executive is
entitled pursuant to Section 3(a) through the Date of Termination, and in lieu
of any AIP and EIC Plan award under Section 3(b) for the fiscal year in which
termination occurs, the Company shall pay the Executive a pro rata portion
(through the Date of Termination) of the Executive’s Bonus Target for the fiscal
year of the termination. The

 

6



--------------------------------------------------------------------------------

Company shall also pay the Executive any accrued vacation through the Date of
Termination and any prior completed fiscal year’s earned and unpaid annual
incentive bonus. In addition, all restricted stock units and stock options
granted pursuant to Section 3(b) shall immediately vest upon the date of such
termination of the Executive’s employment, and such stock options will remain
exercisable for one (1) year after the date of such termination of the
Executive’s employment, subject to the earlier expiration of the term of such
stock option. All other equity and other LTC Program awards shall be governed by
the applicable terms of award under which they were granted. Payments owed
pursuant to this Section 4(b) (other than payment of a pro rata bonus, if any)
shall be made in a lump sum payment as soon as administratively practicable but,
in any event, within ninety (90) days following the date of such termination. If
the Company elects to pay a pro rata portion (through the Date of Termination)
of the Executive’s Bonus Target for the fiscal year of the termination, such
award will be paid after the close of the fiscal year at the same time that AIP
and EIC Plan award payments are made to then employed executives. Except as
otherwise specifically provided under this Agreement, thereafter the Company’s
obligations hereunder shall terminate.

(c) By Company For Cause. The Company may terminate the Executive’s employment
for Cause (as defined below in this Section 4(c)) at any time. The Company shall
pay the Executive the salary to which he is entitled pursuant to Section 3(a)
through the Date of Termination, and, except as otherwise specifically provided
under this Agreement, thereafter the Company’s obligations hereunder shall
terminate. The Executive shall not be entitled to any unpaid AIP Plan and EIC
Plan award pursuant to Section 3(b) for the prior fiscal year or the fiscal year
in which termination occurs and outstanding options granted pursuant to
Section 3(b)(iii)(B) shall be immediately forfeited. All other equity and other
LTC Program awards shall be governed by the applicable terms of award under
which they were granted. Termination shall be for “Cause” if:

(i) the Executive willfully neglects significant duties he is required to
perform or willfully violates a material Company policy, and, after being warned
in writing, continues to willfully neglect such duties or continues to willfully
violate such specified Company policy;

(ii) the Executive commits a material act of dishonesty, fraud,
misrepresentation or other act of moral turpitude;

(iii) the Executive acts (or omits to act) with gross negligence with regard to
material matters in the performance of the Executive’s duties hereunder; or

(iv) the Executive willfully disregards a lawful direction of the Board.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a

 

7



--------------------------------------------------------------------------------

resolution duly adopted by the affirmative vote of not less than a majority of
the Board (excluding the Executive) at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i), (ii), (iii) or (iv) above,
and specifying the particulars thereof in detail.

(d) By the Executive or the Company At Will.

(i) Termination by the Company. The Company may, at any time, terminate the
Executive’s employment without Cause. If the Company terminates the Executive’s
employment prior to the Term Date, the severance payment provisions of Section 6
shall apply and the Company shall have no additional liability. The Executive
hereby agrees that the Company may terminate his employment under this
Section 4(d)(i) without regard (A) to any general or specific policies (whether
written or oral) of the Company relating to the employment or termination of its
employees, or (B) to any statements made to the Executive, whether made orally
or contained in any document, pertaining to the Executive’s relationship with
the Company. Nothing in this Section 4(d)(i) shall prevent the Company from
exercising its right under Section 4(c) to terminate the Executive’s employment
for Cause, and such a termination shall not give rise to damages under
Section 6.

(ii) Termination by the Executive Without Good Reason. Except in the case of
Good Reason (as defined in Section 4(d)(iii) below) as provided in
Section 4(d)(iii) or Retirement as provided in Section 4(d)(iv), the Executive
may, upon giving at least ten (10) business days’ written notice to the Company,
terminate his employment, without liability, for any reason. If the Executive
terminates his employment pursuant to this Section 4(d)(ii), the Company shall
pay the Executive the salary and accrued vacation to which the Executive is
entitled pursuant to Section 3(a) through the end of the ten (10) business days
notice period. In addition, the Executive’s vested and outstanding stock options
granted pursuant to Section 3(b)(iii)(B) shall remain exercisable for one
(1) year after the date of such termination of the Executive’s employment,
subject to the earlier expiration of the term of such stock option. All other
equity and other LTC Program awards shall be governed by the applicable terms of
award under which they were granted. Except as otherwise specifically provided
under this Agreement, thereafter the Company’s obligations hereunder shall
terminate. The Executive shall not be entitled to any AIP and EIC Plan award
pursuant to Section 3(b) for the fiscal year in which he terminates his
employment under this Section 4(d)(ii).

(iii) Termination by the Executive For Good Reason. The Executive may terminate
his employment for Good Reason provided he delivers a written notice to the
Company of the existence of one or more of the conditions set forth below within
a period not to exceed 90 days of the initial existence of the condition.
Thereafter, the Company shall have 30 days during which it may remedy the
condition and thereby cure the event or circumstance constituting “Good Reason”.
If the Executive terminates his employment for Good Reason, the severance
payment provisions of Section 6 shall apply and the Company shall have no
additional liability. Termination by the Executive shall be for Good Reason if
any of the following occurs:

(A) the Executive is assigned any duties inconsistent in any material respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2(a) of this Agreement, or the Company takes any other action which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

8



--------------------------------------------------------------------------------

(B) the Company fails to comply with any of the material provisions of Section 3
of this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(C) the Company requires the Executive to be based at any office or location
which increases his commute by more than 40 miles;

(D) the Company purports to terminate the Executive’s employment other than as
expressly permitted by this Agreement; or

(E) the Company fails to obtain from any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company the express assumption and agreement
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Notwithstanding the above, a failure by the Company’s stockholders to elect the
Executive to the Board shall not constitute Good Reason, but a failure by the
Board to appoint the Executive to the Board as of the Effective Date or to
thereafter nominate the Executive to the Board at any time shall constitute Good
Reason.

(iv) Termination Due to Executive’s Retirement. The Executive may terminate his
employment upon giving at least three (3) months’ written notice to the Company,
provided that he is vested in his accrued benefit pursuant to the Company SERP
upon the Date of Termination. Such a termination constitutes “Retirement” for
purposes of this Agreement. Upon the Executive’s Retirement, the Company shall
pay the Executive the salary and accrued vacation to which he is entitled
pursuant to Section 3(a) and 3(f) through the last day of his employment. The
Executive also shall receive any prior completed fiscal year’s earned and unpaid
annual incentive bonus. In addition, the Executive shall be entitled to receive
a pro rata portion calculated upon the portion of the fiscal year during which
the Executive was employed of the Executive’s AIP and/or EIC Plan award for the
fiscal year of his Retirement. The award will be paid after the close of the
fiscal year at the same time that AIP and EIC Plan award payments are made to
employed executives; provided, however, that if the Executive is a Specified
Employee (as defined in Section 1.409A-1(i) of the Treasury Department
Regulations) on the Date of Termination, such payments shall be made in
accordance with Section 4(f) below. The award will be a percentage of the
Executive’s AIP and/or EIC Plan Bonus Target award for that fiscal year based
upon the application of the overall corporate results factor and the division
and/or functional results factor, if applicable, of the AIP and/or EIC Plan
award calculation matrix. The award will not be based on any personal objectives
factor; thus, the individual modifier to be applied to the corporate and
business and/or functional results, if any, will be calculated at 100%.

 

9



--------------------------------------------------------------------------------

(v) Termination of Employment Following Notice of Non-Renewal. In the event the
Executive’s employment is terminated for any reason upon expiration of the
Agreement or thereafter following a notice of non-renewal by either party
pursuant to Section 1(b), the Company shall pay the Executive the salary and
accrued vacation to which he is entitled pursuant to Section 3(a) and
Section 3(f) through the date of such termination of the Executive’s employment,
and, except as otherwise specifically provided under this Agreement, thereafter
the Company’s obligations hereunder shall terminate. In the event that the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason (during the term of this Agreement or thereafter) at
any time following the issuance by the Company to the Executive of a notice of
non-renewal pursuant to Section 1(b) that is effective on the third anniversary
of the Effective Date, 5,875 restricted stock units of the unvested portion of
the restricted stock units granted pursuant to 3(b)(iii)(A) and 15,250 unvested
stock options of the unvested portion of the stock options granted pursuant to
Section 3(b)(iii)(B) shall immediately vest. In the event that the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason (during the term of this Agreement or thereafter) at any time
following the issuance by the Company to the Executive of a notice of
non-renewal pursuant to Section 1(b) that is effective at any time provided
thereunder, 61,000 vested stock options awarded pursuant to Section 3(b)(iii)(B)
will remain exercisable for three (3) years after the Date of Termination,
subject to the earlier expiration of the term of such stock options. The
remaining vested portion of such stock option grant will remain exercisable for
one (1) year after the Date of Termination, subject to earlier expiration of the
term of such stock options. For the purposes of the preceding three sentences,
for the avoidance of doubt, a termination of the Executive’s employment by the
Company on the Term Date pursuant to a Company notice of non-renewal under
Section 1(b) shall be a termination by the Company without Cause. The Executive
shall not be entitled to any AIP and EIC Plan award pursuant to Section 3(b) for
the fiscal year in which his employment terminates pursuant to this
Section 4(d)(v).

(e) Termination Obligations.

(i) The Executive hereby acknowledges and agrees that all personal property and
equipment furnished to or prepared by the Executive in the course of or incident
to his employment, belong to the Company and shall, if physically returnable, be
promptly returned to the Company upon termination of his employment. “Personal
property” includes, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints, and other documents, computer media or
materials, or copies thereof, and Proprietary Information (as defined in
Section 5(a) below), but does not include the Executive’s rolodex or address
book. Following termination, the Executive will not retain any written or other
tangible material containing any Proprietary Information.

(ii) Upon termination of his employment, the Executive shall be deemed to have
resigned from all offices and directorships then held with the Company or any
Affiliated Company, and will execute a letter of resignation if requested.

 

10



--------------------------------------------------------------------------------

(iii) The Executive’s obligations under Sections 4(e), 5, 7 and 14, and the
Company’s obligations under Sections 3(c), 3(d) (in accordance with the terms of
the applicable plan), 3(e), 3(g), 3(j), 4, 6, 14, 16 and this Section 4(e)(iii),
and the Executive’s entitlement to payment or reimbursement of his business
expenses incurred in accordance with Section 3(h) through the Date of
Termination, shall survive termination of the Executive’s employment and the
expiration of this Agreement.

(f) Specified Employee. Notwithstanding the foregoing, if the Executive is a
Specified Employee (as defined in Section 1.409A-1(i) of the Treasury Department
Regulations) on the Date of Termination and:

(i) all payments specified in Section 4(c), Section 4(d)(i), Section 4(d)(iii)
or Section 6 which are subject to Code Section 409A (as defined in Section 18)
but are not made by March 15 of the year immediately following the Date of
Termination, may be made to the extent that the amount does not exceed two times
the lesser of (i) the sum of the Executive’s annualized compensation based upon
the annual rate of pay for services provided to the Company for the taxable year
preceding the termination, or (ii) the maximum amount ($225,000 in 2007) that
may be taken into account pursuant to Section 401(a)(17) of the Internal Revenue
Code (the “Code”) for the year in which the Executive has terminated. Any
amounts exceeding such limit, may not be made before the earlier of the date
which is six (6) months after the Date of Termination or the date of death of
the Executive; or

(ii) all payments specified in Section 4(d)(ii), Section 4(d)(iv) or
Section 4(d)(v) which are subject to Code Section 409A (as defined in
Section 18) but are not made by March 15 of the year immediately following the
Date of Termination, may not be made before the earlier of the date which is six
(6) months after the Date of Termination or the date of death of the Executive.

Furthermore, any payments pursuant to this Section 4 or Section 6 shall be
postponed until six (6) months following the end of the consulting period so
long as the Executive continues to work on a consulting basis for the Company
following termination and such consulting requires the Executive to work more
than 20% of his average hours worked during the 36 months preceding his
termination. Any payments that were scheduled to be paid during the six
(6) month period following the Executive’s Date of Termination, but which were
delayed pursuant to this Section 4(f), shall be paid without interest on, or as
soon as administratively practicable after, the first day following the six
(6) month anniversary of the Executive’s Date of Termination (or, if earlier,
the date of Executive’s death). Any payments that were originally scheduled to
be paid following the six (6) months after the Executive’s Date of Termination,
shall continue to be paid in accordance to their predetermined schedule.

5. Post Termination Obligations.

(a) Proprietary Information Defined. “Proprietary Information” is all
information and any idea in whatever form, tangible or intangible, pertaining in
any manner to the business of the Company or any Affiliated Company, or to its
clients, consultants, or business associates, unless: (i) the information is or
becomes publicly known through lawful means; (ii) the information was rightfully
in the Executive’s possession or part of his general knowledge prior to his
employment

 

11



--------------------------------------------------------------------------------

by the Company; or (iii) the information is disclosed to the Executive without
confidential or proprietary restriction by a third party who rightfully
possesses the information (without confidential or proprietary restriction) and
did not learn of it, directly or indirectly, from the Company.

(b) General Restrictions on Use of Proprietary Information. The Executive agrees
to hold all Proprietary Information in strict confidence and trust for the sole
benefit of the Company and not to, directly or indirectly, disclose, use, copy,
publish, summarize, or remove from Company’s premises any Proprietary
Information (or remove from the premises any other property of the Company),
except (i) during his employment to the extent necessary to carry out the
Executive’s responsibilities under this Agreement, (ii) after termination of his
employment as specifically authorized in writing by the Board, and
(iii) pursuant to a subpoena; provided, however, that prior to responding to any
subpoena, the Executive shall give notice to the Company and an opportunity for
the Company to object to such subpoena.

(c) Non-Solicitation and Non-Raiding. To forestall the disclosure or use of
Proprietary Information in breach of Section 5(b), and in consideration of this
Agreement, the Executive agrees that for a period of two (2) years after
termination of his employment, he shall not, for himself or any third party,
directly or indirectly (i) divert or attempt to divert from the Company (or any
Affiliated Company) any business of any kind in which it is engaged, including,
without limitation, the solicitation of its customers as to products which are
directly competitive with products sold by the Company at the time of the
Executive’s termination, or interference with any of its suppliers or customers,
or (ii) solicit for employment any person employed by the Company, or by any
Affiliated Company, during the period of such person’s employment and for a
period of one year after the termination of such person’s employment with the
Company.

(d) Contacts with the Press. Following termination, the Executive will continue
to abide by the Company’s policy that prohibits discussing any aspect of Company
business with representatives of the press without first obtaining the
permission of the Company’s Public Relations Department.

(e) Remedies. Nothing in this Section 5 is intended to limit any remedy of the
Company under the California Uniform Trade Secrets Act (California Civil Code
Section 3426), or otherwise available under law.

6. Severance Payments; Requirement of Mitigation; Release.

(a) Severance Payments. The Company and the Executive acknowledge that it would
be impractical or extremely difficult to fix the Executive’s actual damages in
the case of termination at will by the Company pursuant to Section 4(d)(i) or in
the case of a termination by the Executive for Good Reason pursuant to
Section 4(d)(iii). Therefore, in the event of such a termination and
notwithstanding any other provision of this Agreement, in exchange for and in
consideration of the Executive’s execution and non-revocation of a General
Release (“Release”) in a form substantially equivalent to the attached Exhibit,
which may be amended by the Company, from time to time, to conform to applicable
law, and subject to the mitigation provisions of Section 6(b), the Executive
shall be entitled to severance payments made up of the following components:

(i) Salary Component.

Payment, promptly after termination and in any event within 30 days after the
Date of Termination, of a lump sum amount equal to the product of (A) three
(3) and (B) the Executive’s Annual Base Salary on the Date of Termination.

 

12



--------------------------------------------------------------------------------

(ii) AIP and EIC Plan Components.

(A) Payment, promptly after termination and in any event within 30 days after
the Date of Termination, of a lump sum amount equal to the product of (A) three
(3) and (B) 75% of his Average Annual Bonus.

(B) A pro rata portion calculated upon the portion of the fiscal year during
which the Executive was employed of the Executive’s AIP and/or EIC Plan award
for the fiscal year in which the Executive’s employment terminated. The prorated
award will be paid after the close of the fiscal year at the same time that AIP
and EIC Plan award payments are made to then employed executives; provided,
however, that if the Executive is a Specified Employee (as defined in
Section 1.409A-1(i) of the Treasury Department Regulations) on the Date of
Termination, such payments shall be made in accordance with Section 4(f) above.
The award will be a percentage of the Executive’s AIP and/or EIC Plan target
award for such fiscal year based upon the application of the overall corporate
results factor and the division and/or functional results factor, if applicable,
of the AIP and/or EIC Plan award calculation matrix. The award will not be based
on any personal objectives factor; thus, the individual modifier to be applied
to the corporate and business and/or functional results, if any, will be
calculated at 100%.

(iii) Medical/Dental Plans Component.

(A) For a period of three (3) years, the Company shall:

(1) if the Executive participated in a company self-insured medical plan (which
does not satisfy the requirements of Section 105(h)(2)) immediately prior to the
Date of Termination, pay to the Executive or cause to have paid on the
Executive’s behalf the sum of (x) the Company’s portion of the premium payable
under the Company’s group health plans for providing health benefits (i.e.,
medical, dental and vision benefits) to the Executive and to those family
members covered through Executive under the Company’s group health plans at the
time of the commencement of the Separation Period, such coverage to be provided
under the group health plans in which Executive and his covered family members
are participating at the time of the commencement of the Separation Period or
elect in accordance with the Company’s applicable established procedures
(reduced by any amounts which Executive is required to pay for such health
benefit coverage as described in further detail below), and (y) an additional
amount (the “Gross-Up Amount”) intended to compensate Executive for any
additional taxes, if any, for which Executive may become liable as a result of
the provision of the benefits described in (x) so that Executive’s after-tax
income is not decreased as a result of receiving the benefits described in (x),
with such Gross-Up Amount being calculated in accordance with the Company’s
reasonable usual and customary procedures for determining tax gross-up payments,

 

13



--------------------------------------------------------------------------------

as such procedures may change from time to time. The Company shall pay or cause
to have paid all amounts due under this Section 6(a)(iii)(A) in annual
installments, with the first installment due or credited within 30 days after
the Date of Termination and subsequent installments being made or credited on
the anniversary thereof; provided, however, that subsequent installments may be
reduced or eliminated to the extent that Executive becomes eligible for other
health coverage through a subsequent employer; or

(2) if paragraph (1) above is not applicable (because the Executive participated
in a health benefit program to which Section 105(h) is not applicable, such as
the Company’s HMO immediately prior to the Date of Termination), continue
benefits under such health plan on the same basis as an employee of the Company.

The purpose of providing the benefits pursuant to this Section 6(a)(iii)(A)
shall be to provide the Executive and/or the Executive’s covered family members
with continued health benefits at least equal to those which would have been
provided to them in accordance with the Company’s health plans, programs,
practices and policies if the Executive’s employment had not been terminated
(with such contributions by the Executive as would have been required had the
Executive’s employment not been terminated). The Executive shall not participate
in any other Company sponsored welfare benefit plans after the termination of
employment.

(B) In addition, if upon termination of employment the Executive has completed
at least seven (7) years of service with the Company, continuation of the right
to participate in Medical and/or Dental Plans as and if offered to former
employees whose employment terminated at or after age 55 with ten (10) or more
years of service on the same terms and conditions as for such former employees
including premium contributions from the Executive as in effect from time to
time. Such right to participate shall apply from the time such coverage would
otherwise terminate pursuant to Section 6(a)(iii)(A) and shall continue until
the Executive attains age 65; thereafter the Executive may participate in the
Company’s Retiree Health Plan as and if it may exist from time to time in the
future (provided, not more than seven (7) years of service shall be required for
eligibility thereunder), if he would be eligible to participate pursuant to the
terms of that Plan; provided, however, that such coverage shall not be provided
to the extent the Executive is entitled to retiree benefits from The Coca-Cola
Company, on a benefit-by-benefit and coverage-by-coverage basis, that duplicates
the retiree benefits available to the Executive by the Company.

(iv) LTC Program Component.

(A) If the Executive is vested in his accrued benefit pursuant to
Section 3(e)(i) herein, then for purposes of the LTC Program his termination of
employment will be deemed to be a Termination of Employment Due to Retirement if
the Executive irrevocably elects prior to his termination date to begin
retirement benefits under the Company SERP. If the Executive does not so elect
or is not eligible to so elect, all LTC Program awards which remain at the Date
of Termination will be treated pursuant to subsection (B) below.

(B) If the Executive does not elect or is not eligible to elect to commence
benefits under the Company SERP pursuant to (iv)(A) above, then for purposes of
all LTC Program awards, he will be deemed to have terminated employment on the
day prior to his Date of Termination. Whether any LTC Program award is forfeited
in such a case will be determined by the terms of the award and the plan
pursuant to which it was awarded.

 

14



--------------------------------------------------------------------------------

(C) Notwithstanding the foregoing, the Executive shall become immediately vested
in unvested restricted stock units granted pursuant to 3(b)(iii)(A) and unvested
stock options granted pursuant to Section 3(b)(iii)(B) as follows:

(1) for the purpose of this Section 6(a)(iv)(C), (x) such restricted stock unit
grant shall be deemed to be two grants comprised of 60,000 restricted stock
units and 23,500 restricted stock units; (y) each such deemed grant shall have
become vested in one-fourth of each such grant on each anniversary of the
Effective Date through the Date of Termination; and (z) the remaining unvested
portion of the deemed grant of 23,500 restricted stock units shall become
immediately vested on the Date of Termination; and

(2) for the purpose of this Section 6(a)(iv)(C), (x) such stock option grant
shall be deemed to be two grants comprised of 214,000 stock options and 61,000
stock options; (y) each such deemed grant shall have become vested in one-fourth
of each such grant on each anniversary of the Effective Date through the Date of
Termination; and (z) the remaining unvested portion of the deemed grant of
61,000 stock options shall become immediately vested on the Date of Termination
and the 61,000 such vested stock options shall remain exercisable for three
(3) years after the Date of Termination, subject to the earlier expiration of
the term of such stock option. The vested portion of the deemed grant of 214,000
stock options will be exercisable for one (1) year after the date of such
termination of the Executive’s employment, subject to the earlier expiration of
the term of such stock option.

(v) Automobile Component.

The Executive shall be entitled to purchase the Company-leased automobile, if
any, being used by the Executive prior to termination at the “buyout amount”
specified by the vehicle’s lessor.

The parties acknowledge that the amounts and benefits provided in (i) through
(v) above constitute a reasonable estimate of and compensation for any damages
the Executive may suffer as the result of his termination of employment under
this Agreement.

If the Executive does not execute, or having executed, effectively revokes the
Release, the Company will not be obligated to provide any benefits or payments
of any kind to the Executive.

(b) Coordination of Benefits. The Executive’s medical and dental benefit
coverage under Section 6(a)(iii)(A) and/or (B) shall be secondary to medical
and/or dental coverage provided to the Executive by a subsequent employer to the
extent such benefits are available, and or are duplicated by such benefits by a
prior employer to the extent available on a benefit-by-benefit and
coverage-by-coverage basis, and the Executive will make every good faith effort
to participate in any such coverage. For any period during which the Executive
does not make such a good faith effort the Executive’s medical and dental plan
coverage under Section 6(a)(iii)(A) and/or (B) shall be completely suspended. If
medical and dental benefit coverage ceases to be provided by the subsequent or
prior employer, as the case may be, the Executive may have his

 

15



--------------------------------------------------------------------------------

Section 6(a)(iii)(A) and/or (B) coverage from the Company become his primary
coverage again. The Executive’s right to medical and dental continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 shall
commence after the conclusion of coverage under Section 6(a)(iii)(A) and/or (B),
as the case may be.

(c) Lack of Participation in Qualified Plans. Upon termination of employment the
Executive shall cease to actively participate in any qualified benefit plan
maintained by the Company, such as the Pension Plan and the 401(k) Plan, and the
Executive shall also cease to actively participate in any welfare benefit plan
maintained by the Company, except as otherwise provided in Section 6(a)(iii)
above or under the terms of such plan. No employee or employer contributions
will be made to any qualified benefit plan based on any bonus paid after the
termination of the Executive’s employment.

7. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

8. Notices. All notices or other communications required or permitted hereunder
shall be made in writing. Notice shall be effective on the date of delivery if
delivered by hand upon receipt, on the first business day following the date of
dispatch if delivered utilizing next day service by a recognized next day
courier to the applicable address set forth below, or if mailed, three
(3) business days after having been mailed, postage prepaid, by certified or
registered mail, return receipt requested, and addressed to the applicable
address set forth below. Notice given by facsimile shall be effective upon
written confirmation of receipt of the facsimile.

If to the Executive:

To the residence address for the Executive last shown on the Company’s payroll
records.

 

16



--------------------------------------------------------------------------------

If to the Company:

The Clorox Company

1221 Broadway

Oakland, California 94612

Attention: General Counsel

Fax: [                            ]

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

9. Entire Agreement. Together with the Amended and Restated Change in Control
Agreement, between the Executive and the Company, the terms of this Agreement
(and the restricted stock award agreement contemplated under Section 3(a)(ii)(A)
and the stock option award agreement contemplated under Section 3(a)(ii)(B)) are
intended by the parties to be the final expression of their agreement with
respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement. The parties
further intend that this Agreement (and such restricted stock award agreement
and such stock option award agreement) and said Change in Control Agreement
shall constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding involving either Agreement. The Change in Control
Agreement and this Agreement (and such restricted stock award agreement and such
stock option award agreement) supersede any prior agreements, written or oral,
between the Company and the Executive concerning the terms of his employment.

10. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and by a
duly authorized representative of the Company other than the Executive. By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Agreement that such other party was
or is obligated to comply with or perform, provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy, or
power provided herein or by law or in equity.

11. Severability. If any one or more of the provisions contained in this
Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and all other applications thereof shall
not in any way be affected or impaired thereby. This Agreement shall be
construed and enforced as if such invalid, illegal or unenforceable provision
has never comprised a part hereof, and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the invalid,
illegal or unenforceable provision or by its severance herefrom. In lieu of such
invalid, illegal or unenforceable provisions there shall be added automatically
as a part hereof a provision as similar in terms and economic effect to such
invalid, illegal or unenforceable provision as may be possible and be valid,
legal and enforceable.

 

17



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

13. Executive Acknowledgment. The Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.

14. Arbitration. Any controversy between the Executive, his heirs or estate and
the Company or any employee of the Company, including but not limited to, those
involving the construction or application of any of the terms, provisions or
conditions of this Agreement or otherwise arising out of or related to this
Agreement, shall be settled by arbitration before a single arbitrator in
accordance with the then current commercial arbitration rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator
may be entered by any court having jurisdiction thereof. The location of the
arbitration shall be San Francisco, California if the Executive’s current or
most recent location of employment with the Company is or was located in Alameda
or Contra Costa County, California. If it is or was elsewhere, the arbitration
shall be held at the city nearest to the Executive’s last location of employment
with the Company that has an office of the American Arbitration Association. The
arbitrator shall, to the extent that the Executive prevails in the arbitration,
award attorney’s fees to the Executive.

15. Representation. The Executive represents and warrants to the Company that he
has the legal right to enter into this Agreement and to perform all of the
obligations on his part to be performed hereunder in accordance with its terms
and that he is not a party to any agreement or understanding, written or oral,
which could prevent him from entering into this Agreement or performing all of
his obligations hereunder.

16. Indemnification. The Company agrees to indemnify the Executive and hold him
harmless to the fullest extent permitted by the Company’s certificate of
incorporation, bylaws and applicable law against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses,
losses, and damages resulting from the Executive’s good faith performance of his
duties and obligations with the Company. The Company shall insure the Executive
under any contract of directors and officers liability insurance, insuring
members of the Board, during his employment and tenure as a Board member and
thereafter for so long as he may be subject to liability for such acts or
omissions in the performance of his duties and obligations to the Company.

17. Withholdings. The Company may withhold from any amounts payable pursuant to
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

18



--------------------------------------------------------------------------------

18. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Internal Revenue Code, and any related regulations or other
effective guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service (“Code
Section 409A”). Any provision that would cause the Agreement or any payment
hereof to fail to satisfy Code Section 409A shall have no force or effect until
amended to the minimum extent required to comply with Code Section 409A, which
amendment may be retroactive to the extent permitted by Code Section 409A.

19. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
specifically provided in Section 6(b), such amounts shall not be reduced if the
Executive obtains other employment.

20. Inconsistency. In the event of any inconsistency between (a) this Agreement
and (b) any other plan, program, practice or agreement in which the Executive
participates or is a party, this Agreement shall control unless such other
agreement provides explicitly to the contrary.

21. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.

The parties have duly executed this Agreement as of the date that first appears
at the beginning of this Agreement.

 

The Company: THE CLOROX COMPANY By:   /s/ Laura Stein Its:   Senior Vice
President-General Counsel The Executive: /s/ Donald R. Knauss

 

19



--------------------------------------------------------------------------------

EXHIBIT

GENERAL RELEASE

This document is an important one. You should review it carefully and, if you
agree to it, sign at the end on the line indicated.

You have 21 days to sign this Release, during which time you are advised to
consult with an attorney regarding its terms.

After signing this Release, you have seven days to revoke it. Revocation should
be made in writing and delivered so that it is received by the Corporate
Secretary of The Clorox Company, 1221 Broadway, Oakland, CA 94612 no later than
4:30 p.m. on the seventh day after signing this Release. If you do revoke this
Release within that time frame, you will have no rights under it. This Release
shall not become effective or enforceable until the seven day revocation period
has expired.

The agreement for payment of consideration in paragraph 2 will not become
effective until the seven day revocation period has passed.

This GENERAL RELEASE is entered into between The Clorox Company (hereinafter
referred to as “Employer”) and                                         
(hereinafter referred to as “Executive”). Employer and Executive agree as
follows:

1. Executive’s regular employment with Employer will terminate as of
                        , 20_. Executive is ineligible for reemployment or
reinstatement with Employer.

2. Upon Executive’s acceptance of the terms set forth herein, the Employer
agrees to provide the Executive with compensation and benefits set forth in
Section 6 of the Amended and Restated Employment Agreement between the Executive
and the Employer (the “Employment Agreement”), a copy of which is attached as
the first Exhibit to this General Release. A complete description of those
benefits is attached as the second Exhibit to this General Release.

 

20



--------------------------------------------------------------------------------

3. (a) In consideration of the Employer providing Executive this compensation,
Executive and Executive’s heirs, assignees and agents agree to release the
Employer, all affiliated companies, agents (solely in their capacity as agents
and not as advisors) and employees and each of their successors and assigns
(hereinafter referred to as “Releasees”) fully and finally from any claims,
liabilities, demands or causes of action which Executive may have or claim to
have against the Releasees at present or in the future, except claims for vested
benefits, if any; provided, this release does not apply to (x) Executive’s
rights under paragraph 2 hereof, (y) Executive’s rights to indemnification under
Section 16 of the Employment Agreement or otherwise, or (z) Executive’s rights
to accrued and vested benefits under all employee benefit plans of the Employer
(in accordance with the terms thereof) in which he actively participated
immediately prior to termination of his employment. The claims released may
include, but are not limited to, any tax obligations as a result of the payment
of consideration referred to in paragraph 2, and claims arising under federal,
state or local laws prohibiting discrimination in employment, including the Age
Discrimination in Employment Act (ADEA) or claims growing out of any legal
restrictions on the Employer’s right to terminate its employees. Claims of
discrimination, wrongful termination, age discrimination, and any other claims
other than as expressly excepted above are hereby released.

(b) By signing this document, Executive agrees not to file a lawsuit to assert
such claims. Executive also agrees that if Executive breaches this provision,
Executive will be liable for all costs and attorneys’ fees incurred by any
Releasee resulting from such action.

4. By signing this document, Executive is also expressly waiving the provisions
of California Civil Code section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

By signing this document, Executive agrees and understands that Executive is
releasing unknown as well as known claims related to Executive’s employment in
exchange for the compensation set forth above.

 

21



--------------------------------------------------------------------------------

5. Executive agrees to maintain in complete confidence the terms of this
Release, except as it may be necessary to comply with a legally compelled
request for information. It is agreed since confidentiality of this Release is
of the essence, damages for violation being impossible to assess with precision,
that $10,000 is a fair estimate of the damage caused by each disclosure and is
agreed to as the measure of damages for each violation.

6. Executive agrees to indemnify and hold Employer harmless from and against any
tax obligations for which Executive may become liable as a result of this
Release and/or payments made pursuant to the Employment Agreement, other than
tax obligations of the Employer resulting from the nondeductibility of any
payments made pursuant to this Release or the Employment Agreement.

7. Agreeing to this Release shall not be deemed or construed by either party as
an admission of liability or wrongdoing by either party.

8. This Release, the Employment Agreement and the plan documents of the plans of
The Clorox Company referred to in the Employment Agreement set forth the entire
agreement between Executive and the Employer. This Release and the Employment
Agreement are not subject to modification except in writing executed by both of
the parties. The Clorox Company plans referred to in the Employment Agreement
may be amended in accordance with the provisions of those plans.

Executive acknowledges by signing below that Executive has not relied upon any
representations, written or oral, not set forth in this Release.

Executive

Dated:

THE CLOROX COMPANY

By: __________________

Dated:

 

22